Case 2:18-mj-01872 Document 1 Filed 11/19/18 Page 1 of 4

AO 91 (Rev. ll/l l) Criminal Complaint (approved by AUSAs Diviny and Perricone

UNITED STATES DISTRICT COURT

for the

Eastem District of Pennsylvania

 

 

 

United States of America )
v. ) . ..
Brian G|antz ) CaSe NO- l?>‘ l B/, 1 M
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 17, 2018 in the county of Phi|adelphia in the
Eastern District of Pennsylvania , the defendant(s) violated:
Code Section O/j”ense Description
18 U-S-C- SeCinn 111(€1\)(1) Assault on an Officer in the Performance of Officia| Duties
18 U.S.C. SeCinn 13, and Assimi|ated Crime of Commonmwealth of Pennsylvania Aggravated Assau|t on
18 Pa.C.S. 2702(a)(3) an Officer in the Performance of Oflicia| Duties

This criminal complaint is based on these facts;

On November 17, 2018, on the sidewalk of the 500 block of Arch Street in Phi|adelphia, the defendant did knowingly
and intentionally assault, resist, oppose, impede and interfere with an officer assisting Park Rangers in the performance
of their duties by striking Phi|adelphia Po|ice Captain John O'Hanlon in the face with a closed fist as Captain O'Han|on
and other officers and Park Rangers were involved in crowd control at an event in independence Nationa| Historic Park,
in violation of 18 U.S.C. Section 111(a)(1), 18 U.S.C. Section 13, and 18 Pa.C.S. Section 2702(a)(3).

El Continued on the attached sheet.

Complainant ’s signature

Nationa| Park Ranger Brian Przystawski

 

Prinled name and title
Swom to before me and signed in my presence.

Date: MB__“ 97" /l*$"g‘?`;_wm)"

.hadge'ssrgnamre
City and State; Phi|adelphia, Pennsylvania Dayig R. Strawbn'dge, Mag$i§trate Judge

 

"?l"r'»z-'edquw wd??l€

 

Case 2:18-mj-01872 Document 1 Filed 11/19/18 Page 2 of 4

la ~ i il 11
AFFIDAVIT

l. Your Affiant is Brian Przystawski and I am a sworn law enforcement officer employed
as a United States Park Ranger by the National Park Service (NPS). I have been an employee of
' the NPS for ten years and have been performing general law enforcement duties for nine of those
years. I attended and graduated from a basic eleven week law enforcement training academy at
Southwestern community college in April of 2007. I attended and graduated from the Land
Management Police Training program at the Federal Law Enforcement Academy located in
Glynco, Georgia in May of 2010. I successfully completed an eleven week field training
program at Shenandoah National Park in July of 2010.

2. On November 17, 2018, the NPS monitored an e'vent in Independence National Park
held under a permit granted for a rally by a group identified as “We the People.” The event was
scheduled from 10:00 a.m. to 4:00 p.m. on the north side of the 500 block of Market Street, d
adjacent to the Independence Visitor Center. Approximately 50 people attended the event with
the organizers. The group waved flags and made speeches using a sound amplification system.

3. The permitted event attracted counter-protests. On November 17, 2018, a group of
approximately 500 counter-protestors gathered and were directed by law enforcement to the
north side of the 500 block of Market Street, The counter-protestors carried signs, chanted,
yelled across the street at the permitted group, and yelled at members of law enforcement
including state, local, and federal law enforcement officers from the Philadelphia Police
Department (PPD), Pennsylvania State Police (PSP), NPS, United States Park Police (USPP),
and the FBI.

4. At approximately 2:30 p.m., the permitted group began to disband and walked north

through the park from Market Street to Arch Street, As the permitted group departed the area, a

l

Case 2:18-mj-01872 Document 1 Filed 11/19/18 Page 3 of 4

group of the counter-protestors followed close by, yelled obscenities at members of the permitted
group and sought to physically confront them. Numerous law enforcement officers from NPS,
the USPP, and PPD, working together, took a position between the two groups to prevent a
violent confrontation,

5. As the permitted group members turned west on Arch Street, the law enforcement
members formed a line and moved toward 6th Street to allow members of the permitted group to
leave the park safely. Some of the counter-protestors, including the defendant Brian Glantz,
pushed back at the officers.

6. During the confrontation, while still on park property, officers sought to arrest the
defendant when he punched Captain John O’Hanlon of PPD in the side of his face as he was in
the performance of his duties. Defendant continued to resist the officers’ efforts to arrest him,
refusing to produce his hands, kicking his legs and wrestling with the officers and park rangers.
Ultimately, the defendant was physically subdued and taken into custody.

7. The location of the assault by the defendant was on the 500 block of Arch Street,
within the federal property of Independence National Historic Park and, therefore, within the
special maritime and territorial jurisdiction of the United States as described within 18 U.S.C.
§13. l

8. Based on the facts set forth above, l request an arrest warrant for defendant Brian
Glantz, charging him with assault on an officer in the performance of official duties, in violation

of 18 U.S.C. §l l l(a)(l), and the assimilated Commonwealth of Pennsylvania crime of

Case 2:18-mj-01872 Document 1 Filed 11/19/18 Page 4 of 4

aggravated assault on an officer in the performance of official duties, in violation of 18 U.S.C.

§13 and 18 Pa.C.s. §2702(3)(3).

Subscribed and sworn to before me
this 18th day of November 2018,
at Philadelphia, PA

t 3 . h 145 mr
DA ID R. STRA RIDGE

United States Magistrate Judge

uf;~ié§

Brian Przystawski
National Park Ranger

 

